DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “raster scan providing scan lines in a raster pass wherein, in order, first and second scan lines are provided on a first raster pass, a third scan line is provided on a second raster pass and the third scan line is located between the first and the second scan lines” of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Objections
Claims 2 – 18 are objected to because of the following informalities:  all dependent claims should read “the direct write laser based machining method according to claim…” as opposed to “a direct write laser based machining method according to claim …” when referencing upon a previous claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such Claim limitation(s) is/are: “machining step” in Claim 12 (shown in specification on Page 7, Lines 17 – 22), “smoothing step” in Claim 12 (shown in specification on Page 7, Lines 24 – 25), & “polishing step” in Claim 14 (shown in specification on Page 7, Lines 26 – 28 & Page 8, Lines 26 – 27).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a computer controlled X-Y translation stage” in Claim 6 (shown in specification on Page 8, Lines 8 – 10 & 16 – 19) & “a computer controlled optical system” in Claim 6 (shown in specification on Page 8, Lines 19 – 26).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced, Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  Passive voice “to provide” gives unclear definition of what the method steps are in the claim.  Use of transitional phrases in the preamble while not required is highly recommended.  Applicant is advised to amend the claim to make clearer what steps are being claimed.  Claims 2 – 18 are rejected for their dependence upon Claim 1.
Regarding Claim 4, the limitation “i” is defined by both “passes” and “scan lines”.  It is unclear if applicant intends for “i” to represent both “scan lines” and “passes” rendering the claim indefinite.  If this is not what applicant intended correction should be made to Claim 4 and other areas of the specification that use the same notation.  Also, the limitation “the raster pass number” is recited without previously appearing in Claim 4 or Claim 1 of which Claim 4 depends.  It is unclear if applicant intends for “the raster pass number” to mean the same thing as “passes” as recited earlier in Claim 4; therefore, there is insufficient antecedent basis for the limitation in the claim.
Regarding Claim 5, the limitation “the process” is recited without previously appearing in Claim 5 or Claim 1 of which Claim 5 depends; therefore, there is insufficient antecedent basis for the limitation.  Applicant should remove “the process” and replace with “the method” if that is what was intended.  Claims 6 – 13 are rejected for their dependence upon Claim 5.
Regarding Claim 6, the limitation “the translation stage” is recited without being previously referenced in Claim 6 or the claims of which Claims 6 depends.  It is unclear if applicant intends for “the translation stage” to mean the same thing as “a computer controlled X-Y translation stage” as previously recited in the claim; therefore, there is insufficient antecedent basis for the limitation in the claim.  Claims 7 – 9 & 11 – 15 are rejected for their dependence upon Claim 6.
Regarding Claim 16, it is unclear how the limitation “ablation depths” references the direct write laser based machining process of Claim 1.  There is no clear step that “ablation depths” appear to be limiting.  Applicant should rewrite the claim to better demonstrate how “ablation depths” relates to a step in a laser based machining process.  Claims 17 & 18 are rejected for their dependence upon Claim 16.
Regarding Claim 17, it is unclear how the limitation “ablation depths” references the direct write laser based machining process of Claim 1.  There is no clear step that “ablation depths” appear to be limiting.  Applicant should rewrite the claim to better demonstrate how “ablation depths” relates to a step in a laser based machining process.  Claim 18 is rejected for their dependence upon Claim 17.
Regarding Claim 18, it is unclear how the limitation “ablation depths” references the direct write laser based machining process of Claim 1.  There is no clear step that “ablation depths” appear to be limiting.  Applicant should rewrite the claim to better demonstrate how “ablation depths” relates to a step in a laser based machining process.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 & 16 – 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
- Claim 4: the recited elements of this claim are broader than the two-pass, three scan line raster pattern of Claim 1.
- Claim 16: the recited elements of this claim do not further limit any clear step of claims on which it depends.
- Claim 17: the recited elements of this claim do not further limit any clear step of claims on which it depends.
- Claim 18: the recited elements of this claim do not further limit any clear step of claims on which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5 – 8, 10 – 11, & 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over McBride (US 2012/0140334 A1) in view of Russ (US 2016/0129526 A1).

Regarding Claim 1, McBride teaches a laser-based machining method,
wherein a laser beam is controlled to machine a glass material in an interlaced raster scan pattern (Paragraph [0023]: “Preferably the monolithic element is made of fused silica”; Paragraph [0029]: “operating the laser, acousto-optic modulator and the translation stage to ablate portions of the substrate in a shot-by-shot raster scan regime and form an array of predetermined lens forms on the substrate”).
	McBride does not disclose wherein a raster scan providing scan lines in a raster pass wherein, in order, first and second scan lines are provided on a first pass, a third scan line is provided on a second raster pass and the third scan line is located between the first and the second scan lines to provide.
	However, Russ does disclose in raster scan providing scan lines in a raster pass wherein, in order, first and second scan lines are provided on a first pass, a third scan line is provided on a second raster pass and the third scan line is located between the first and the second scan lines to provide an interlaced raster scan (Figs. 1B & 2B; Paragraph [0017]: “to widen the pretreated surface path, in the first and/or in the second step the pulsed laser beam can be moved over the workpiece surface in the path direction in multiple surface paths offset laterally from each other, overlapping each other in the transverse direction”).
	Russ does not disclose the scan line numbering raster scan process of the current application; however, the interlaced raster scan process of Russ accomplishes the same function of preventing damage zones by way of overheating the substrate (Paragraph [0009]: the formation of secondary processing zones or, respectively, damage zones can be ideally totally prevented or at least reduced). Russ further teaches that multiple surface paths can be utilized to increase the width of the surface being ablated (Paragraph [0017]: “to widen the pretreated surface path, in the first and/or in the second step the pulsed laser beam can be moved over the workpiece surface in the path direction in multiple surface paths offset laterally from each other, overlapping each other in the transverse direction” ). Therefore, it would have been obvious to one skilled in the art at the effective filing date of this invention to see that the interlaced raster scan patter outlined in Russ and the pattern used in the current application were art-recognized equivalents where one of ordinary skill in the art would have found it obvious to substitute a three-pass raster pattern for a successive raster pattern. Further, it would have been obvious to one skilled in the art at the effective filing date of this invention to combine the interlaced raster scan pattern of Russ with the laser machine method of McBride in order to create a wider ablation zone and deeper ablation depths based on the required parameters for the type of optical element to be micro-machined.

Regarding Claim 5, McBride and Russ teach a laser-based machining method according to claim 1.
McBride further teaches wherein the process includes calculating a desired contour surface from a design for the glass material (Claim 17: “operating the laser, acousto-optic modulator and the translation stage to ablate portions of the substrate in a shot-by-shot raster scan regime and form an array of predetermined lens forms on the substrate’).

Regarding Claim 6, McBride and Russ teach a laser-based machining process according to claim 5.
McBride further teaches wherein the method includes: (a) providing a laser beam (Fig 8: Element 32 “RF excited COz laser’, Element 36 “output beam’; Paragraph “an RF excited COz laser 32 is arranged before an acousto-optic modulator (AOM) 34. Various optical elements (not shown) direct the output beam 36 to a silica substrate 38 upon which the lens shapes 22 will be machined”);
(b) providing a computer controlled optical system to direct the laser beam (Fig 8: Element 30 “components of a laser micro-machining process”, Element 42 “computer’, Element 34 “acoustic-optic modulator’, Element 36 “output laser’, Element 40 “focusing lens”; Paragraph [0057] “ focusing lens 44 mounted on a computer controlled Z stage 46, focuses the beam 36 onto the substrate, a required depth to ablate the silica”);
(c) providing a computer controlled X-Y translation stage (Fig 8: Element 40 “XY translation stage”, Element 42 “computer’; Paragraph [0057] “ XY translation stage 40, which is computer 42 controlled”);
(d) locating the glass material on the translation stage (Fig 8: Element 40 “XY translation stage”, Element 38 “fused silica substrate’; Paragraph [0057] “the fused silica substrate 38 (typically a piece of flat, parallel-sided fused silica 1 mm thick) is mounted upon an XY translation stage 40”);
(e) operating the computer controlled optical system and the translation stage to ablate portions of the glass material in a pattern according to claim 5 and thereby machine the desired contour surface on the glass material “Paragraph [0057]: the computer 42 moves the stages 40,46 in a raster configuration so that controlled ablation, by shot-by-shot laser writing, of the silica 38 is achieved to create the required lens shapes 22 to form the array of fast-axis collimators”).

Regarding Claim 7, McBride and Russ teach a laser-based machining method according to claim 6.
McBride further teaches wherein the glass material is a glass substrate (Claim 18: “the substrate is fused silica”).

Regarding Claim 8, McBride and Russ teach a laser-based machining method according to claim 7.
McBride further teaches wherein the glass substrate is selected from a group comprising: fused silica, borosilicate crown glass, titanate high index glass and flint glass (Claim 18: “the substrate is fused silica”).

Regarding Claim 10, McBride and Russ teach a laser-based machining method according to claim 5.
McBride further teaches wherein the method includes calculating a desired contour surface from an optical design for an optical element (Abstract: “a method of manufacturing a micro-optical element for use with a laser diode bar stack, using a wavelength stabilized COz laser is also described”; Claim 17: “operating the laser, acousto-optic modulator and the translation stage to ablate portions of the substrate in a shot-by-shot raster scan regime and form an array of predetermined lens forms on the substrate’).

Regarding Claim 11, McBride and Russ teach a laser-based machining method according to claim 6.
McBride further teaches wherein the method comprises a machining step and a smoothing step (Paragraph [0060]: “A melt zone of diameter approximately 200 umis thus created which removes the residual pattern of the raster and smoothes or polishes the surface 20. This can be carried out by the same system, as described with reference to FIG. 8, as performs the smoothing, under a near-CW mode of operation, in which case the substrate 38 does not require to be moved between the machining and polishing steps. Alternatively, the process can be carried out by a separate system that is optimised for the laser smoothing process’).

Regarding Claim 14, McBride and Russ teach a laser-based machining method according to claim 11.
McBride further teaches wherein the method comprises a polishing step (Claim 8 “a micro-optical element according to claim 7 wherein a surface of the element is smoothed and polished’).

Regarding Claim 15, McBride and Russ teach a laser-based machining method according to claim 14.
McBride further teaches wherein the polishing step is performed using a CO2 laser (Claim 17: “providing a wavelength stabilized COz laser with stable laser power operating on a laser line selected from the COz spectrum’; Claim 19: “A method of manufacturing a micro-optical element according to claim 17 wherein the method includes the additional step of operating the laser, acousto-optic modulator and the translation stage to melt the silica in a continuous wave (CW) scan regime to laser micro-polish the surface of the micro-optical element”).


Claim 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over McBride (US 2012/0140334 A1) in view of Russ (US 2016/0129526 A1) and Heidrich (“Development of a Laser Based Process Chain for Manufacturing Freeform Optics”, Sebastian Heidrich et al., Physics Procedia, Volume 12, Dec 31, 2011, Pgs. 519 – 528).

Regarding Claim 12, McBride and Russ teach a laser-based machining process according to claim 6,
McBride and Russ do not specifically teach wherein an interlace pitch is between 0.5 and 1.5 times a laser spot diameter.
However, Heidrich does teach wherein the raster scan pitch is between 0.5 and 1.5 times a laser spot diameter (Pg. 527: Fig 10(a) “track pitch 0.02 mm’; Pg. 527: Line 4-6 “ultra- short pulse laser ablation can be used in the high speed laser ablation step when only small amounts of material have to be ablated or in the high precision laser ablation step because of its small focus diameter of just 22 um”).
The size of the laser spot diameter and scan pitch between successive lines is dependent on the parameters of optic element being micro-machined; thus, it would have been obvious to one skilled in the art at the effective filing date of the invention to use the spot size and scan pitch parameters outlined in Heidrich with the micro-machining process outlined in McBride and Russ in order to ablate the optic element in alignment with the chosen contour design.

Regarding Claim 13, McBride, Russ, and Heidrich teach a laser-based machining process according to claim 12,
Heidrich further teaches wherein the raster scan pitch is approximately equal to the laser spot size (Pg. 527: Fig 10(a) “track pitch 0.02 mm”; Pg. 527: Line 4-6 “ultra-short pulse laser ablation can be used in the high speed laser ablation step when only small amounts of material have to be ablated or in the high precision laser ablation step because of its small focus diameter of just 22 um’).
Heidrich does not specifically outline a scenario in which the laser spot size and scan pitch are exactly the same; however, both laser spot size and scan pitch are variable parameters in the micromachining process and can be altered to meet design requirements. Thus, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to alter the laser spot size and scan pitch so that they are in a 1:1 relationship, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
Further, the size of the laser spot diameter and scan pitch between successive lines is dependent on the parameters of optic element being micro-machined; thus, it would have been obvious to one skilled in the art at the effective filing date of the invention to use the spot size and scan pitch parameters outlined in Heidrich with the micro-machining process outlined in McBride and Russ in order to ablate the optic element in alignment with the chosen contour design.

Response to Arguments
Applicant’s arguments in Remarks filed 04/15/2022, with respect to objections to the specification have been fully considered and are persuasive or corrected by amendment.  These objections on the initial grounds have been withdrawn.  Note that these items may either still have objections or rejections to them based off of other unamended/uncorrected items or new objections due to amendments made.
Applicant’s arguments in Remarks filed 04/15/2022, with respect to 35 U.S.C. 112, second paragraph, rejections have been fully considered and are persuasive or corrected by amendment.  These rejections on the initial grounds have been withdrawn.  Note that these items may either still have objections or rejections to them based off of other unamended/uncorrected items or new objections due to amendments made.
Applicant’s arguments in Remarks filed 04/15/2022, with respect to 35 U.S.C. 102(a)(1) rejections have been fully considered and are persuasive or corrected by amendment.  These rejections on the initial grounds have been withdrawn.  Note that these items may either still have objections or rejections to them based off of other unamended/uncorrected items or new objections due to amendments made.
Applicant’s arguments in Remarks filed 04/15/2022, with respect to 35 U.S.C. 103 rejections have been fully considered and are not persuasive.
As stated on the record in the non-final rejection filed on 01/19/2022, “Russ does not implement the same three pass raster scan process of the current application; however, the interlaced raster scan process of Russ accomplishes the same function of preventing damage zones by way of overheating the substrate (Paragraph [0009]: the formation of secondary processing zones or, respectively, damage zones can be ideally totally prevented or at least reduced). Russ further teaches that multiple surface paths can be utilized to increase the width of the surface being ablated (Paragraph [0017]: “to widen the pretreated surface path, in the first and/or in the second step the pulsed laser beam can be moved over the workpiece surface in the path direction in multiple surface paths offset laterally from each other, overlapping each other in the transverse direction”). Therefore, it would have been obvious to one skilled in the art at the effective filing date of this invention to see that the interlaced raster scan patter outlined in Russ and the pattern used in the current application were art-recognized equivalents where one of ordinary skill in the art would have found it obvious to substitute a three-pass raster pattern for a successive raster pattern. Further, it would have been obvious to one skilled in the art at the effective filing date of this invention to combine the interlaced raster scan pattern of Russ with the laser machine method of McBride in order to create a wider ablation zone and deeper ablation depths based on the required parameters for the type of optical element to be micro-machined.”
Claim amendments submitted to not appear to overcome the prior art previously applied as they do not substantially change the structure or limitations of the claims.  The examiner respectfully upholds the original 35 U.S.C. 103 rejections of Claims 2, 4, 9, & 16 – 18 based on the combination of McBride & Russ.  As stated above, Russ teaches a multiple pass raster scan method that also accounts for an uncapped number of offset lateral surface paths.  Further, the method outlined in Russ is designed to totally prevent the occurrence of secondary processing zones or damage zones that would reduce the quality of the machined glass.  Also, no figure currently shows the raster scan pattern that is now included in amended Claim 1.  Figure 1 does not show a first pass with scan lines 1 & 2 and a subsequent second pass with a third scan line in between lines 1 & 2.  Instead, Figure 1 shows scan lines named in sequential order as they are also presented in the specification.  
35 U.S.C. 103 rejection of Claim 3 is also upheld as it relies on a combination of McBride and Russ in further view of Heidrich.
New 35 U.S.C. 103 rejections have been written for Claims 12 & 13 to incorporate for the inclusion of Russ as a reference in their rejections now relying on McBride in view of Russ and Heidrich.
New 35 U.S.C. 103 rejections have been written for Claims 1, 5 – 8, 10 – 11, & 14 – 15 to incorporate the inclusion of Russ as a reference in their rejections now relying on McBride in view of Russ.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
- US 2017/0239749 A1 “Laser Ablation with Reduced Visual Effects”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON GABRIEL WRIGHT whose telephone number is (571)272-5404. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-5404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON G WRIGHT/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761